928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward Lee MAXWELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-6380.
United States Court of Appeals, Sixth Circuit.
March 18, 1991.

W.D. Tenn.  Nos. 90-02369, 88-20106;  McRae, J.
W.D.Tenn.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Edward Lee Maxwell filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in which he challenged the constitutionality of a two count conviction for cocaine possession.  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues, Maxwell proceeding without counsel.


3
Upon consideration, we find that the record and law support the district court's decision.  The fourth amendment claim is not cognizable in this motion to vacate.    Tollett v. Henderson, 411 U.S. 258, 261-69 (1973).  The remaining claims, ineffective assistance of counsel and failure to disclose favorable material, are utterly meritless.


4
Accordingly, for these reasons and for the reasons set forth in the district court's ruling entered on August 24, 1990, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.